FILE COPY




                                  No. 07-13-00269-CR


Rodolfo Gonzales                            §     From the 364th District Court of
 Appellant                                          Lubbock County
                                            §
v.                                                December 4, 2014
                                            §
The State of Texas                                Opinion by Justice Pirtle
 Appellee                                   §



                                  J U D G M E N T

      Pursuant to the opinion of the Court dated December 4, 2014, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo